Citation Nr: 1333079	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar strain with arthritis, rated as 20 percent disabling prior to March 13, 2008 and 40 percent disabling thereafter. 

2.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity, rated as 10 percent disabling prior to November 16, 2011 and 40 percent disabling thereafter, to include whether a separate compensable rating is warranted prior to August 15, 2007.  

3.  Entitlement to an increased initial rating for radiculopathy of the right lower extremity, rated as 10 percent disabling prior to August 25, 2011 and 40 percent disabling thereafter, to include whether a separate compensable rating is warranted prior to August 15, 2007.  

4.  Entitlement to a rating in excess of 10 percent for residuals of a hemorrhoidectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1966 to November 1970 and with the United States Air Force from June 1971 to June 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a hearing officer at the RO in September 2008.  A transcript of the hearing is of record. 

In August 2009, May 2010, and February 2012, the Board remanded the case for additional action by the originating agency.  The case has now returned to the Board for further appellate action.  

When the case was previously before the Board in February 2012, the issues on appeal included entitlement to service connection for cervical spine and stomach disabilities.  In its February 2012 decision, the Board awarded service connection for a cervical spine disability.  The RO implemented the Board's decision in a February 2012 rating decision and granted service connection for cervical spine degenerative disc disease effective June 2, 2004.  A year later, in a March 2013 rating decision, service connection for gastroesophageal reflux disease (GERD) to include gastritis and Barrett's esophagus was granted effective June 7, 2006.  The award of service connection for cervical degenerative disc disease and GERD is a complete grant of the benefits sought on appeal.  Thus, the claims for entitlement to service connection for cervical spine and stomach disabilities are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claims.  In February 2013, the Veteran reported that he was in receipt of compensation from the Social Security Administration (SSA).  The Veteran submitted this information in support of a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU); however, the Veteran did not specify the disabilities that formed the basis for the award of SSA benefits.  Records associated with the award of SSA compensation may be relevant to the claims for increased ratings currently on appeal, and VA should contact the SSA to request any disability determinations on file as well as any medical records associated with such determinations.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


